 1   Seth W. Wiener (SBN 203747)                   Michael P. Adams (Pro Hac Vice)
     seth@sethwienerlaw.com                        madams@dykema.com
 2   LAW OFFICES OF SETH WIENER                    Sherri Wilson
     609 Karina Court                              swilson@dykema.com (Pro Hac Vice)
 3   San Ramon, CA 94582                           Dykema Gossett PLLC
     Telephone: (925) 487-5607                     111 Congress Ave, Suite 1800
 4                                                 Austin, Texas 78701
     Jeffrey Francis Craft (SBN 147186)            Tel.: (512) 703-6300
 5   jcraft@devlinlawfirm.com                      Fax: (512) 703-6399
     DEVLIN LAW FIRM LLC
 6   1731 Fox Springs Circle                       Abirami Gnanadesigan (SBN 263375)
     Newbury Park, CA 91320                        agnanadesigan@dykema.com
 7                                                 DYKEMA GOSSETT PLLC
     Timothy Devlin (pro hac vice)                 333 South Grand Avenue, Suite 2100
 8   tdevlin@devlinlawfirm.com                     Los Angeles, CA 90071
     Robert Kiddie (pro hac vice to be filed)      Tel.: (213) 457-1800
 9   rkiddie@devlinlawfirm.com                     Fax: (213) 457-1850
     DEVLIN LAW FIRM LLC
10   1526 Gilpin Avenue                            Attorneys for Defendant
     Wilmington, DE 19806                          MH SUB I, LLC
11   Telephone: (302) 449-9010
     Facsimile: (302) 353-4251
12
     Attorneys for Express Mobile, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN FRANCISCO DIVISION
16

17
     EXPRESS MOBILE, INC.,                         )   Case No.: 3:19-cv-3352-RS
18                                                 )
                   Plaintiff,                      )
19                                                 )   STIPULATION AND ORDER
           vs.                                     )   MODIFYING CASE MANAGEMENT
20                                                 )   SCHEDULING ORDER $602',),('%<
     MH SUB I, LLC,                                )   7+(&2857
21                                                 )
                   Defendant.                      )
22                                                 )
                                                   )
23                                                 )
                                                   )
24

25

26

27

28

         STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                      CASE NO. 3:19-CV-3352-RS
 1           IT IS HEREBY STIPULATED by and between Plaintiff Express Mobile, Inc. (“Express

 2   Mobile”) and Defendant MH Sub I, LLC (“MH Sub”) as follows

 3           WHEREAS, the Court entered a Case Management Scheduling Order on September 13,

 4   2019 (Dkt. 28);

 5           WHEREAS, the parties have agreed that it would be mutually beneficial to modify the case

 6   schedule to continue to work to narrow the issues and to accommodate the parties continued intent to

 7   engage in good faith settlement discussions;

 8           WHEREAS, there have been no prior schedule modifications in this case;

 9           NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the parties hereby stipulate to the

10   following modifications to the Case Management Scheduling Order:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   1
         STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                       CASE NO. 3:19-CV-3352-RS
 1      Description                                      Current Deadline        Proposed Deadline
 2      Express Mobile serves Infringement               11/7/2019               2/5/2020
        Contentions and Document Production
 3      (LPR 3-1, 3-2)
        MH Sub I serves Invalidity Contentions and       12/23/2019              3/18/2020
 4      Document Production
        (LPR 3-3, 3-4)
 5
        Exchange of proposed terms for claim             1/6/2020                4/1/2020
 6      construction
        (LPR 4-1)
 7      Exchange of proposed claim constructions         1/27/2020               4/22/2020
        and extrinsic evidence, including any expert
 8      reports for claim construction
        (LPR 4-2)
 9
        Express Mobile serves Damages                    2/10/2020               5/6/2020
10      Contentions
        (LPR 3-8)
11      Joint Claim Construction and Prehearing          2/20/2020               5/13/2020
        Statement and exchange of any expert
12      rebuttal reports for claim construction
        (LPR 4-3)
13
        MH Sub I serves Responsive Damages               3/11/2020               6/3/2020
14      Contentions
        (LPR 3-9)
15      Completion of claim construction discovery       3/20/2020               6/12/2020
        (including depositions of any experts for
16      claim construction)
        (LPR 4-4)
17
        Express Mobile files Opening Claim               4/7/2020                7/1/2020
18      Construction Brief
        (LPR 4-5(a))
19      MH Sub I files Responsive Claim                  4/21/2020               7/15/2020
        Construction Brief
20      (LPR 4-5(b))
21      Express Mobile files Reply Claim                 4/28/2020               7/22/2020
        Construction Brief
22      (LPR 4-5(c))
        Claim Construction hearing                       5/13/20                 DW
23                                                                               DP
24

25   IT IS SO STIPULATED.
26

27   Dated: February 5, 2020                           Respectfully Submitted,
28
                                                   2
         STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                       CASE NO. 3:19-CV-3352-RS
 1                                                       By: /s/ Jeffrey Francis Craft
                                                         Jeffrey Francis Craft (SBN 147186)
 2                                                       jcraft@devlinlawfirm.com
                                                         DEVLIN LAW FIRM LLC
 3                                                       1731 Fox Springs Circle
                                                         Newbury Park, CA 91320
 4
                                                         Attorneys for Plaintiff Express Mobile, Inc.
 5

 6

 7   Dated: February 5, 2020
                                                         By: /s/ Michael P. Adams
 8                                                       Michael P. Adams (Pro Hac Vice)
                                                         madams@dykema.com
 9                                                       Dykema Gossett PLLC
                                                         111 Congress Ave, Suite 1800
10                                                       Austin, Texas 78701
11                                                       Attorneys for Defendant MH Sub I, LLC
12

13

14

15

16

17                                       SIGNATURE ATTESTATION
18            Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of
19   this document has been obtained from each of the other Signatories shown above.
20   Dated:          February 5, 2020
21                                                               By: /s/ Jeffrey Francis Craft
                                                                        Jeffrey Francis Craft
22

23

24

25

26

27

28
                                                   3
         STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                       CASE NO. 3:19-CV-3352-RS
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3

 4   Dated: 5

 5                                      The Honorable Richard Seeborg
                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
        STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                      CASE NO. 3:19-CV-3352-RS
